Title: 24th.
From: Adams, John Quincy
To: 


       Townsend went to Topsfield to hear a cause tried before a justice. Stedman has been hunting all over the neighbourhood for his horse, who disappeared on Saturday. Thomson has an whole week respite from his school; but did not come to the office in the afternoon: I was there alone: Amory return’d from Boston between 4 and 5, and at about 6 set off for Exeter. Tomorrow he goes to Portsmouth and Wednesday morning he intends to be here again.
       Amidst the noise of the Office, which was greater than usual because this is the last day, before the sitting of the court of common-pleas in this town, I made out however to read about 80 pages of Blackstone’s Introduction, and making a few extracts. I copied others in the evening till quite late; and at this moment my fingers are so fatigued with writing, that I positively, must throw by, my pen.
       